Citation Nr: 1029810	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent 
for service-connected migraine headaches.

2.  Entitlement to an initial evaluation higher than 20 percent 
for service-connected diabetes mellitus.

3.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected left hand ulnar neuropathy/cubital tunnel 
syndrome.

4.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected tinnitus.

5.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected vertigo, claimed as Meniere's disease.

6.  Entitlement to an initial compensable evaluation for service-
connected jaw surgery with residual throat and jaw muscle spasms.

7.  Entitlement to an initial compensable evaluation for service-
connected costochondritis, claimed as angina.

8.  Entitlement to an initial compensable evaluation for service-
connected erectile dysfunction.

9.  Entitlement to an initial compensable evaluation for service-
connected hydrocephalus with persistent ventriculomegaly.

10.  Entitlement to an initial compensable evaluation for 
service-connected hydrocele with epidydimal cysts, claimed as 
scrotal pain.

11.  Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.

12.  Entitlement to service connection for a right hand 
disability.

13.  Entitlement to service connection for high cholesterol.

14.  Entitlement to service connection for high blood pressure.

15.  Entitlement to service connection for gallstones.

16.  Entitlement to service connection sinusitis.

17.  Entitlement to service connection for bronchitis/respiratory 
disorder.

18.  Entitlement to service connection for an ingrown toenail.

19.  Entitlement to service connection for a right ear hearing 
loss disability.

20.  Entitlement to service connection for a left ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:  Richard Mahlin, Attorney at Law	


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 2006.

This matter arises before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for a traumatic 
brain injury has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issues of entitlement to higher initial evaluations for 
vertigo and hydrocephalus with persistent ventriculomegaly are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The competent evidence of record shows that the 
symptomatology associated with the Veteran's service-connected 
migraine headaches occurred only twice per month, did not require 
prescription medication or frequent treatment, and did not cause 
extended absences from work.

2.  The competent evidence of record shows that the Veteran's 
diabetes requires a restricted diet but does not require insulin 
or necessitate the regulation of activities.

3.  The competent evidence of record shows that the Veteran's 
left hand ulnar neuropathy/cubital tunnel syndrome resulted in 
weakness, numbness, paralysis, loss of strength, and pain.

4.  The Veteran's tinnitus is assigned a single 10 percent 
disability rating, which is the maximum evaluation authorized 
under Diagnostic Code 6260.

5.  The competent evidence of record shows that the Veteran's jaw 
disability manifested by muscle spasms along the left jaw line 
twice a week accompanied by throat tightness but did not cause 
limited motion of the lateral or inter-incisal ranges.

6.  The competent evidence of record shows that the Veteran's 
costochondritis resulted in dyspnea on mild exertion and a 
history of angina.

7.  The competent evidence of record does not show that the 
Veteran has a penile deformity in addition to his service-
connected erectile dysfunction.

8.  The competent evidence of record does not show that the 
Veteran's hydrocele with epidydimal cysts required long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management.

9.  The competent evidence of record shows that the course of the 
Veteran's service-connected hemorrhoid disability has been 
intermittent with remission, including hemorrhoids that rarely 
bled and may have resulted in an occasional thrombotic 
hemorrhoid.

10.  The competent evidence of record shows that the Veteran did 
not suffer a right hand injury in service. 

11.  High cholesterol is not a disability for VA compensation 
purposes.

12.  The competent evidence of record does not show that the 
Veteran has a currently diagnosed high blood pressure disability.  

13.  The competent evidence of record does not show that the 
Veteran has a currently diagnosed disability related to 
gallstones.  

14.  The competent evidence of record does not show that the 
Veteran had a chronic sinusitis disorder in service.

15.  The competent evidence of record shows that the Veteran's 
chronic bronchitis was incurred in active military service.

16.  The competent evidence of record does not show that the 
Veteran has a currently diagnosed disability related to an 
ingrown toenail.  

17.   The competent evidence of record does not show that the 
Veteran has a current right ear hearing loss disability. 

18.   The competent evidence of record shows that Veteran's left 
ear hearing loss disability pre-existed his entrance into active 
military service and did not increase in severity during active 
duty military service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for service-connected migraine headaches have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus have not been met 
or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).

3.  The criteria for an initial evaluation of 20 percent, but not 
higher, for service-connected left hand ulnar neuropathy/cubital 
tunnel syndrome have been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8599-8516 (2009).

4.  The law precludes assignment of a disability rating greater 
than 10 percent for service-connected tinnitus, including 
separate compensable evaluations for tinnitus in each ear.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 
(2009).

5.  The criteria for an initial compensable evaluation for 
service-connected jaw surgery with residual throat and jaw muscle 
spasms have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.150, Diagnostic Code 9999-9905 (2009).

6.  The criteria for an initial compensable evaluation for 
service-connected costochondritis, claimed as angina, have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5399-5321 (2009).

7.  The criteria for an initial compensable evaluation for 
service-connected erectile dysfunction have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (2009).

8.  The criteria for an initial compensable evaluation for 
service-connected hydrocele with epidydimal cysts have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.115a, § 4.115b, Diagnostic Code 7599-
7525 (2009).

9.  The criteria for an initial compensable evaluation for 
service-connected hemorrhoids have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2009).

10.  A right hand disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303 (2009).

11.  A high cholesterol disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

12.  A high blood pressure disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

13.  A gallstones disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

14.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303 (2009).

15.  Chronic bronchitis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); C.F.R. 
§§ 3.159, 3.303 (2009).

16.  An ingrown toenail disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

17.  A right ear hearing loss disability was not incurred in or 
aggravated by active military service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

18.  A left ear hearing loss disability existed prior to service 
and was not aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In July 2007 and March 2008 correspondence, the RO described the 
types of evidence that the Veteran should submit in support of 
his claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The VCAA notice letters further described 
the elements of degree of disability and effective date, as well 
as what the evidence must show for the Veteran to substantiate 
his claims.
  
Although the decision was subsequently modified, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake that certain notice 
elements were required for an increased rating claim.  22 Vet. 
App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  However, the Court drew a distinction between 
the notice requirements for a claim involving an initial 
disability rating and a claim for additional (increased) 
compensation of an already-service connected disability and only 
indicated that the notice requirements were relevant to claims 
for increased compensation.  Id.  As all of the Veteran's claims 
of entitlement to higher evaluations for service-connected 
disabilities arise from initial disability ratings, the Board 
finds that no discussion of VA's compliance with the notice 
elements outlined in Vazquez is necessary in these cases.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with three compensation and pension examinations in 
August 2007, obtained the Veteran's VA and private medical 
records to the extent possible, and associated the Veteran's 
service treatment records with the claims file.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are, 
collectively, more than adequate, as the examinations were 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  All three examinations 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities.   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Initial Ratings

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings  contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the record 
and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition. 

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Migraine Headaches

The Veteran is currently in receipt of a 30 percent disability 
rating for his service-connected migraine headaches.  Under 
Diagnostic Code 8100, migraine headaches with characteristic 
prostrating attacks occurring on average once a month over the 
last several months warrant a 30 percent disability rating.  
Migraine headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability 
warrant the next higher 50 percent disability rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The Veteran received treatment at the Grand Island VA Medical 
Center for his migraine headaches.  At an August 2007 primary 
care assessment, he complained of intermittent headaches in the 
occipital region for at least seven to 10 years.  Then, in 
December 2007, the Veteran described spells that he had 
experienced, which the examining neurologist found could be 
"differentially diagnosed as migraine equivalents, dizziness, or 
simple partial seizures."  The symptoms of these spells included 
dizziness, lightheadedness, nausea, spasms, and emesis.  
Finally, at his August 2007 compensation and pension examination, 
the Veteran reported experiencing headaches two times per month.  
Each time, he had to lie down for six hours.  Although the 
Veteran denied recent vomiting, he did have to leave work for his 
headaches and treats the headaches with over the counter 
medications.    

In light of the foregoing, the Board finds that the competent 
evidence of record does not show that the Veteran experienced 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  For example, the 
Veteran's treatment records describe his migraine headaches as 
intermittent and occurring twice per month.  Also, the Veteran 
only required over the counter medications, and the only evidence 
regarding severe economic inadaptability is a short note stating 
that the Veteran has had to leave work for his migraine 
headaches.  The Board additionally notes that the Veteran is 
still employed and finds that two migraine headaches per month 
are not "very frequent."  

Therefore, the overall disability picture associated with the 
Veteran's migraine headaches as shown by the probative evidence 
of record does not more closely approximate very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability because the Veteran's migraine headaches 
occurred only twice per month, did not require prescription 
medication or frequent treatment, and did not cause extended 
absences from work.  Rather, the disability picture more closely 
approximates the criteria associated with the currently assigned 
30 percent disability rating throughout the appeal period.  Thus, 
the preponderance of the evidence weighs against the assignment 
of a higher initial rating for the Veteran's migraine headaches 
on a schedular basis.

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show distinct 
time periods where the Veteran's claimed disability exhibited 
symptoms that would warrant different ratings.  See Fenderson, 
supra.  

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization.  As to 
employment, the Veteran is an ROTC instructor.  He had decreased 
concentration, difficulty following instructions, had pain, was 
assigned different duties, and had increased absenteeism.  
However, there is no evidence of marked interference with 
employment of an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating due to his 
disability.  Since the application of the regular schedular 
standards is not rendered impracticable in this case, referral of 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to 
be resolved in the claimaint's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  However, there is not an approximate 
balance of positive and negative evidence for a higher initial 
rating of migraine headaches, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Diabetes Mellitus

The Veteran's diabetes has been rated as 20 percent disabling 
under Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 
percent disability rating is warranted for diabetes mellitus 
requiring insulin and restricted diet or an oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if evaluated separately.  Diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated, warrants a 100 
percent evaluation.  See 38 C.F.R. § 4.119 (2009).  Complications 
of diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent rating.  
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  Note 1 following 38 C.F.R. 
§ 4.119 (2009).

The Veteran received treatment for his diabetes at the Grand 
Island VA Medical Center.  A treatment record dated August 2007 
indicates that the Veteran had a five-year history of diabetes 
and was prescribed Actos and Metformin, Junivia, Zetia, and 
Simvastatin.  At this consult, his Metformin was changed to 
Glipizide and he received diabetes self management education.  In 
a different August 2007 diabetes consult, the Veteran's diabetes 
appeared uncontrolled.  The Veteran stated that he drove busses 
for a high school and would not be allowed to drive if he was 
taking insulin.  Because of this restriction, insulin use would 
be reconsidered if oral agents did not adequately control his 
blood sugar.  The Veteran's diabetes was still uncontrolled in 
September 2007, and his blood sugar ranged from 170 to 250 in the 
morning and 118 to 180 in the afternoon in September and October 
2007.  By November 2007, the Veteran exhibited much improved 
control of his diabetes and his medication regimen was continued.  
There were no reports of hospitalizations for ketoacidosis or 
hypoglycemic reactions. 
 
On VA examination in August 2007, the Veteran reported that his 
best sugar level had been 180 and that he was happy when it was 
below 200.  He had no hypoglycemia or diabetic ketoacidosis.  
Additionally, the Veteran was not taking insulin and did not have 
to restrict his activity even though he was following an ADA 
diet.  The examiner noted that his course since onset was 
improved, his response to therapy was fair, and that he 
experienced no side effects to therapy.  

The pertinent evidence in conjunction with the applicable law and 
regulations shows that, for the most part, the criteria for the 
20 percent and 40 percent disability ratings are similar, except 
for the determination as to whether the Veteran's diabetes 
requires regulation of activities.  In this case, the Veteran's 
diabetes requires him to take oral medications and eat a 
restricted diet, which warrants the current 20 percent evaluation 
under Diagnostic Code 7913.  However, neither the VA examination 
report nor VA treatment records show that a doctor has determined 
that regulation of activities (avoidance of strenuous 
occupational and recreational activities) is medically required 
or that the Veteran requires insulin yet to treat his diabetes as 
necessary for a 40 percent disability rating.  Also, in the 
absence of episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or twice a month visits to a diabetic 
care provider, the Board finds no basis for an evaluation in 
excess of 20 percent.

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show distinct 
time periods where the Veteran's claimed disability exhibited 
symptoms that would warrant different ratings.  See Fenderson, 
supra.  

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization.  While the 
Veteran had vision difficulty which impacted his employment and 
had increased absenteeism, there is no evidence of marked 
interference with employment as a result of his diabetes 
mellitus.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this case, 
referral of this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the 
assignment of an extraschedular evaluation is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to 
be resolved in the claimaint's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  However, there is not an approximate 
balance of positive and negative evidence for a higher initial 
rating of migraine headaches, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Hand Ulnar Neuropathy/Cubital Tunnel Syndrome

The Veteran's service-connected left hand ulnar 
neuropathy/cubital tunnel syndrome has been rated as 10 percent 
disabling under Diagnostic Code 8516 by analogy.  The record 
reflects that the Veteran is right hand dominant and the criteria 
cited herein reflect symptoms associated with the minor 
extremity.  Under Diagnostic Code 8516, mild incomplete paralysis 
of the ulnar nerve warrants a 10 percent disability rating, 
moderate incomplete paralysis of the ulnar nerve warrants a 20 
percent disability rating, and severe incomplete paralysis of the 
ulnar nerve warrants a 30 percent disability rating.  The term 
"incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Furthermore, a 50 percent disability rating is 
appropriate under Diagnostic Code 8516 when there is complete 
paralysis of the ulnar nerve, which is defined as manifesting 
with the "griffin claw" deformity, due to flexor contraction of 
the ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of extension 
of ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; and flexion of wrist weakened.  

The Veteran's treatment for his neuropathy was minimal and 
limited to a note in August 2007 that that he had parathesia of 
both hands.  Additionally, an August 2007 compensation and 
pension examination indicated that the Veteran's left hand 
disability began in 1994 when he was carrying heavy objects and 
presented as numbness and loss of strength.  The examiner also 
noted that a February 2006 EMG showed demyelination at the left 
elbow consistent with cubital tunnel syndrome.  The examiner also 
found that the Veteran had a history of mild weakness or 
paralysis in his fourth and fifth fingers, as well as a history 
of numbness and sensory loss in his left ulnar nerve.  However, 
the Veteran's radial pulse was normal, he had no motor loss, and 
he had normal coordination.  The Veteran's left hand disability 
caused problems with lifting and carrying, decreased strength, 
and pain.  It also caused problems with his usual daily 
activities ranging from mild to severe.  

After considering the competent evidence of record, the Board 
finds that the Veteran's ulnar neuropathy/cubital tunnel syndrome 
symptomatology approximates a moderate incomplete paralysis.  The 
ratings schedule indicates that a nerve disability is mild when 
the involvement is wholly sensory, but the Veteran's disability 
is more than sensory.  It resulted in weakness, numbness, and 
paralysis, as well as loss of strength and pain.  This loss of 
strength made it difficult for the Veteran to lift and carry 
objects, had a severe effect on the Veteran's ability to exercise 
and participate in sports, and had a moderate effect on his 
ability to complete chores and other recreational activities.  
Thus, the Board finds that the Veteran is entitled to an 
increased 20 percent disability rating for his left hand 
disability.  However, the evidence has not demonstrated that his 
left hand disability was manifested by severe incomplete 
paralysis or complete paralysis at any point during the appeal 
period.

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization.  While he 
has been assigned different duties at work due to his limitations 
as a result of his disability and has had increased absenteeism 
at work, there is no indication that this disability has caused 
marked interference with employment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.

Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260.  Under that 
diagnostic code, a maximum schedular rating of 10 percent is 
assigned for recurrent tinnitus. Following the criteria, note (2) 
states: "Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in the 
head." 38 C.F.R. § 4.87 (Diagnostic Code 6260).

The Veteran has been assigned a 10 percent disability rating 
throughout the pendency of the claim for his service-connected 
tinnitus.  Because 10 percent is the highest schedular rating 
allowed for tinnitus, there is no legal basis for the assignment 
of a higher schedular rating.

According to note (2), only a single evaluation for recurrent 
tinnitus is allowable. The United States Court of Appeals for the 
Federal Circuit affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, regardless of whether the tinnitus was 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006) (addressing previous versions of Diagnostic Code 
6260).  Consequently, a claim for an increased schedular rating 
for tinnitus must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim based on 
a lack of legal merit).  This is true throughout the period of 
time during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.




Jaw Surgery with Residual Throat and Jaw Muscle Spasms

The Veteran's service-connected jaw disability has been rated as 
noncompensable under Diagnostic Code 9905 by analogy.  Under that 
diagnostic code, a 10 percent rating is warranted when the range 
of lateral excursion is limited from 0 to 4 millimeters (mm) or 
the inter-incisal range is limited to 31 to 40 mm. A 20 percent 
rating is applicable when the inter-incisal range is limited to 
21 to 30 mm.  A 30 percent rating is for when the inter-incisal 
range is limited to 11 to 20 mm, and a 40 percent rating is 
assigned when the range is limited to 0 to 10 mm. 

The Veteran's August 2007 compensation and pension examination 
included a jaw examination, during which the Veteran told the 
examiner that the date of onset of his disability began in 1996 
when he had surgery in Okinawa because of difficulty moving his 
jaw forward.  Furthermore, he described spells of severe muscle 
spasms along the left jaw line twice a week accompanied by throat 
tightness.  Otherwise, there was no dysphagia and a stable course 
since onset.  The Veteran did not undergo any therapy for the 
disability.  On examination, the examiner found that the 
Veteran's mouth and tongue, gums, uvula and palate, and tonsils 
were all normal.  The Veteran's teeth were also in good repair.  

The examiner diagnosed the Veteran with jaw surgery, post 
operative for correction of malocclusion with residuals of throat 
and jaw muscle spasms.  He also noted that the Veteran had 
trouble talking with the disability.  Nevertheless, in light of a 
normal physical examination, the Board finds that the Veteran's 
jaw disability did not approximate the criteria for a compensable 
evaluation under Diagnostic Code 9905.  The evidence did not show 
any limited motion of the Veteran's lateral excursion range or 
inter-incisal range.  Thus, the Board finds that the Veteran is 
not entitled to an increased disability rating for his jaw 
disability.  

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show distinct 
time periods where the Veteran's claimed disability exhibited 
symptoms that would warrant different ratings.  See Fenderson, 
supra.  

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment.  While the Veteran indicated 
that he could not talk with his disability, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.
  
Costochondritis

The Veteran is also in receipt of a noncompensable disability 
rating for costochondritis, claimed as angina, under Diagnostic 
Code 5321 by analogy.  Under Diagnostic Code 5321 for 
disabilities of the muscles of respiration in the thoracic group, 
a noncompensable disability rating indicates a slight disability, 
a moderate disability warrants a 10 percent disability rating, 
and moderately severe or severe disabilities are assigned a 20 
percent disability rating.  

At his August 2007 compensation and pension examination, the 
examiner described the Veteran's history as chest pain beginning 
in 2005 that resulted in a normal cardiac catheterization in 
February 2006.  Doctors at that time felt that the chest pain was 
caused by a chest wall disorder.  The Veteran did not undergo any 
therapy for his service-connected costochondritis.  The examiner 
further noted that the Veteran had no history of congestive heart 
failure, did not take medication for heart disease or 
hypertension, and had no history of syncope, dyspnea, fatigue, or 
dizziness.  The Veteran did, however, have a history of angina.  
His pulmonary range of symptoms included a history of wheezing, 
chest pain, and dyspnea on climbing steps after one and one- half 
flights but no history of cough, hemopytsis, or sleep apnea.  

On physical examination, the Veteran's palpation, auscultation, 
and percussion were normal.  His cardiovascular examination was 
also normal.  The examiner diagnosed the Veteran with 
costochondritis.  Three months later, in November 2007, the 
Veteran's lungs and heart were found normal during an examination 
at the Grand Island VA Medical Center.  Therefore, after 
reviewing all the evidence of record, the Board finds that the 
Veteran's costochondritis does not meet or approximate the 
criteria for a 10 percent disability rating, which would 
represent a moderate disability because all tests on the 
Veteran's heart and lungs were normal except for dyspnea on mild 
exertion.   

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show distinct 
time periods where the Veteran's claimed disability exhibited 
symptoms that would warrant different ratings.  See Fenderson, 
supra.  

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.

Erectile Dysfunction

The Veteran's service-connected erectile dysfunction is rated as 
noncompensable under Diagnostic Code 7522 by analogy.  In order 
for the Veteran to satisfy his claim for an increased disability 
rating, the evidence must show that that has a penis deformity 
along with his erectile dysfunction.  However, since the 
competent evidence of record does not show any penile deformity, 
the Board finds that the Veteran is not entitled to an increased 
evaluation for his service-connected erectile dysfunction.  

To be sure, at the Veteran's August 2007 compensation and pension 
examination, his genitourinary range of symptoms included only 
erectile dysfunction as opposed to any abnormal flow, urgency, 
dysuria, hesitancy, testicular pain, scrotal mass, genital 
lesions, urethral discharge, flank pain, hematuria, stones, 
urinary frequency, nocturia, urinary incontinence, dialysis, 
obstructive voiding, or repetitive urinary tract infection.  
Moreover, the Veteran's only genitourinary medication was for his 
erectile dysfunction.  Simply stated, the competent evidence of 
record does not show that the Veteran has a penile deformity in 
addition to his erectile deformity.  Therefore, the criteria for 
an increased evaluation for service-connected erectile 
dysfunction have not been met or approximated.

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show distinct 
time periods where the Veteran's claimed disability exhibited 
symptoms that would warrant different ratings.  See Fenderson, 
supra.  

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.

Hydrocele with Epidydimal Cysts

The Veteran's service-connected hydrocele with epidydimal cysts 
is rated as noncompensable under Diagnostic Code 7525 for 
epididymo-orchitis by analogy.  That diagnostic code instructs 
the rater to rate the disability as a urinary tract infection.  
In order to receive a compensable disability rating for a urinary 
tract infection, the competent evidence must demonstrate long-
term drug therapy, one to two hospitalizations per year, and/or a 
disability requiring intermittent intensive management.  

The Veteran reported feeling scrotal pain following a vasectomy 
in 1991 that has progressively worsened at his August 2007 
compensation and pension examination.  The pain was worse on the 
left and did not require any current therapy at the time of the 
examination.  Again, the Veteran's genitourinary range of 
symptoms included only erectile dysfunction as opposed to any 
abnormal flow, urgency, dysuria, hesitancy, testicular pain, 
scrotal mass, genital lesions, urethral discharge, flank pain, 
hematuria, stones, urinary frequency, nocturia, urinary 
incontinence, dialysis, obstructive voiding, or repetitive 
urinary tract infection.  The Veteran's only genitourinary 
medication was for his erectile dysfunction, as well.  An 
ultrasound of the testicles revealed a normal appearance with 
small bilateral hydroceles that appeared to be simple fluid and a 
small right epididymal cyst.  A limited evaluation of the 
inguinal regions demonstrated no evidence of bowel containing 
inguinal hernia, and small amount of fat herniates was present in 
the left inguinal canal.  
Finally, the examiner diagnosed the Veteran with a vasectomy, 
post operative, with residuals of hyrdoceles, epidydimal cysts, 
and chronic pain.  Nevertheless, because there is no evidence 
that the Veteran's scrotal disability required long-term drug 
therapy, one to two hospitalizations per year, and/or requiring 
intermittent intensive management, the Veteran is not entitled to 
an increased evaluation for the disability.  

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show distinct 
time periods where the Veteran's claimed disability exhibited 
symptoms that would warrant different ratings.  See Fenderson, 
supra.  

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.

Hemorrhoids

The Veteran seeks entitlement to a compensable evaluation for his 
service-connected hemorrhoids.  The Board notes that a 10 percent 
disability rating is warranted under Diagnostic Code 7336 when 
there is evidence of external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, or evidencing frequent recurrences.  A 20 percent 
disability rating is warranted when there is evidence of external 
or internal hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2009).  

The Veteran's hemorrhoids were examined in his August 2007 
compensation and pension examination.  He reported the date of 
onset as 1985 and that his hemorrhoids presented as a protruding 
mass.  Since onset, the Veteran's hemorrhoids have been 
intermittent with remission.  The report further states that the 
hemorrhoids "rarely bleeds but must get occasional thrombotic 
hemorrhoid" and that the Veteran's current therapy includes 
suppositories.  Otherwise, the examiner noted that the Veteran 
did not have a history of any abdominal or gastrointestinal range 
of symptoms related to his hemorrhoids.       
  
Thus, the Board finds that there is no evidence of current large 
or thrombotic hemorrhoids that are irreducible, with excessive 
redundant tissue, or evidencing frequent recurrences.  Therefore, 
the competent evidence of record does not show that the Veteran 
is entitled to a compensable evaluation for his service-connected 
hemorrhoids.  While the Board has considered whether staged 
ratings are warranted in this case, the factual findings do not 
show distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson, supra.  

To the extent that the Veteran's hemorrhoid disability affects 
his employability, such has been contemplated in the assignment 
of the current schedular evaluation.  The evidence does not 
reflect that the disability at issue caused marked interference 
with employment (i.e., beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  There is no unusual or 
exceptional disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2009) is not warranted in this case.

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  VA has 
found that diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities for compensation 
purposes. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  VA regulations, 
however, do not preclude service connection for a hearing loss 
that first met VA's definition of disability after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, 
where a current disability due to hearing loss is present, 
service connection can be granted for a hearing loss disability 
where the veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Right Hand Disability, Sinusitis, Bronchitis/Respiratory Disorder

The Veteran contends that he has a right hand disability, 
sinusitis, and bronchitis/respiratory disorder that are related 
to his period of active military service.  He has not made any 
specific contentions regarding how he incurred these disabilities 
or why he believes they are related to his period of active 
military service.  After reviewing the evidence, the Board finds 
that the weight of the evidence preponderates against the 
Veteran's claims of entitlement to service connection for a right 
hand disability and sinusitis, and his claims of entitlement to 
service connection for these disabilities must be denied.  
However, the preponderance of the evidence is not against his 
claim of entitlement to service connection for 
bronchitis/respiratory disorder, and service connection is 
warranted for that disorder for the following reasons. 

The Veteran has not received treatment for any of these 
disabilities since after his discharge from military service with 
the exception of a note indicating parasthesia of both hands in 
August 2007.  However, these claims were examined in the 
Veteran's August 2007 compensation and pension examination.  The 
examiner noted that the Veteran reported numbness and loss of 
strength in his hand.  The examiner also found that the Veteran 
had a normal hand examination.  As for sinusitis and bronchitis, 
the examiner noted that the Veteran had about two recurrent 
infections a year while serving in Okinawa.  He never smoked and 
now experiences dyspnea on mild exertion.  The Veteran reported 
no current therapy for these claimed disorders, but the examiner 
stated that the problems began during military service.  The 
examiner diagnosed the Veteran with ulnar neuropathy and cubital 
tunnel syndrome in his right hand, sinusitis, and chronic 
bronchitis.

Nevertheless, the Veteran did not receive treatment for a right 
hand disability or sinusitis in service.  In fact, in a post-
deployment health assessment dated August 2004, the Veteran 
denied having a chronic cough, runny nose, numbness or tingling 
in his hands, and difficulty breathing.  The Veteran stated that 
his health was good and only reported a shoulder injury.  The 
examiner did not refer him to any medical specialists.  The 
Veteran then filled out a health history questionnaire in 
November 2005.  He did not list any of these disorders in the 
section for any diagnosed medical condition that required any 
special or continuous treatment.  Finally, at his retirement 
physical in February 2006, the Veteran denied any upper 
respiratory infection symptoms.  On that report, the Veteran only 
referenced impotence and an increased glucophage prescription.  
Finally, on the Veteran's most recent physical profile serial 
report in April 2006, his upper extremities were rated as a one.    

Since the evidence of record does not establish either a hand 
injury or sinusitis in service, the Board finds the preponderance 
of the evidence weighs against the Veteran's claims.  Therefore, 
service connection for a right hand disability and sinusitis is 
not warranted, and the Veteran's appeal is denied.  In reaching 
this conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a material 
issue.  The preponderance of the evidence, however, is against 
the Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

As for the Veteran's bronchitis/respiratory disorder, the Board 
finds that the Veteran was treated for bronchitis in service, and 
the examiner noted that his condition has been progressively 
worse in that he experiences two bouts each year that require 
over the counter medications.  Additionally, the examiner 
diagnosed the Veteran with chronic bronchitis and stated that the 
disorder began in military service.  Therefore, resolving all 
doubt in the Veteran's favor, the Board finds that service 
connection for bronchitis is warranted.  

High Cholesterol, High Blood Pressure, Gallstones, and Ingrown 
Toenails

The Board finds that service connection for the Veteran's high 
cholesterol must be denied.  While post-service treatment records 
indicate that the Veteran has been diagnosed with hyperlipidemia, 
including a VA treatment note dated August 2007, service 
connection can only be granted for a disability resulting from 
disease or injury.  38 U.S.C.A. § 1110. See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (stating in supplementary information 
preceding a final rule amending the criteria for evaluating 
endocrine system disabilities indicates that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are actually laboratory test results, and are not, in and of 
themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (noting that based on the definition found in 38 
C.F.R. § 4.1, the term disability "should be construed to refer 
to impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself").  
Despite the diagnosis of hyperlipidemia, it is a laboratory 
finding that manifests itself only in laboratory test results and 
is not a disability for which service connection can be granted.  

The Board also finds that the Veteran does not have a currently 
diagnosed disability related to his high blood pressure, 
gallstones, and ingrown toenails.  The August 2007 compensation 
and pension examination noted that the Veteran's hypertension had 
improved and that he was off medication.  He also found that the 
Veteran's gallstones were asymptomatic and that this disorder had 
improved.  Finally, the examiner stated that the Veteran's 
ingrown toenails were cut out during service and that the 
disorder has improved with no current problems.  

Accordingly, the probative evidence of record does not show a 
diagnosis of any disability related to the Veteran's cholesterol, 
blood pressure, gallstones, or ingrown toenails at any time 
during the course of this appeal.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and, 
therefore, the decision based on that interpretation must be 
affirmed).  In the absence of evidence of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the preponderance of the evidence is 
against the Veteran's claims, and service connection is not 
warranted for these disorders. 

Therefore, because the Veteran does not have a current disability 
for which service connection may be granted, the Board concludes 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for high cholesterol, 
and service connection must be denied.  Likewise, since the 
preponderance of the evidence is also against the Veteran's 
claims of entitlement to service connection for high blood 
pressure, gallstones, and ingrown toenails, those claims must 
also be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Hearing Loss

Finally, the Veteran has filed claims for bilateral hearing loss 
disabilities.  A Veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

In the present case, the Veteran's service treatment records show 
that, at his June 1980 enlistment examination, he demonstrated a 
left ear hearing loss disability that could not be measured.  The 
examiner noted that he was deaf in one ear due to a congenital 
defect.  As such, a left ear hearing loss disability is found to 
have pre-existed the Veteran's entrance into active military 
service.  

The Board must next address whether this disability was 
aggravated during the Veteran's period of active service.  In 
deciding a claim based on aggravation, after having determined 
the presence of a pre-existing condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).  

At an August 2007 audiological examination, the Veteran's left 
ear had no response at the limits of the audiometer and a speech 
recognition score of zero.  Thus, the Veteran's left ear hearing 
loss could not be measured when he entered service and it could 
not be measured at the August 2007 examination.  Therefore, the 
Board finds that the preponderance of the evidence shows that the 
Veteran's pre-existing left ear hearing loss disability was not 
aggravated during his period of active military service.  
  
Furthermore, the medical evidence of record shows the Veteran 
does not currently have a right ear hearing loss disability as 
defined by VA regulation.  See 38 C.F.R. § 3.385 (2009).  Indeed, 
the Veteran exhibited pure tone thresholds in decibels (dB) of 15 
dB at 500 Hertz (Hz), 10 dB at 1000 Hz, 15 dB at 2000 Hz, 15 dB 
at 3000 Hz, and 20 dB at 4000 Hz for the right ear with a speech 
recognition score of 100 percent at the August 2007 VA 
audiological examination.  Because there is no evidence of a 
current disability, his claim of entitlement to service 
connection for a right ear hearing loss disability is also 
denied.  

For the foregoing reasons, the Board finds the preponderance of 
the evidence weighs against the Veteran's claim of entitlement to 
service connection for bilateral hearing loss, and service 
connection is not warranted for this disorder.  In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim, and that doctrine is not applicable.  




ORDER

Entitlement to an initial evaluation higher than 30 percent for 
service-connected migraine headaches is denied.

Entitlement to an initial evaluation higher than 20 percent for 
service-connected diabetes is denied.

Entitlement to an initial evaluation of 20 percent, but not more, 
for service-connected left hand ulnar neuropathy/cubital tunnel 
syndrome is granted subject to the regulations governing the 
award of monetary benefits.
Entitlement to an initial evaluation higher than 10 percent for 
service-connected tinnitus is denied.

Entitlement to an initial compensable evaluation for service-
connected jaw surgery with residual throat and jaw muscle spasms 
is denied.

Entitlement to an initial compensable evaluation for service-
connected costochondritis, claimed as angina, is denied.

Entitlement to an initial compensable evaluation for service-
connected erectile dysfunction is denied.

Entitlement to an initial compensable evaluation for service-
connected hydrocele with epidydimal cysts, claimed as scrotal 
pain, is denied.

Entitlement to an initial compensable evaluation for service-
connected hemorrhoids is denied.

Entitlement to service connection for a right hand disability is 
denied.

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to service connection for gallstones is denied.

Entitlement to service connection sinusitis is denied.

Entitlement to service connection for bronchitis/respiratory 
disorder is granted.

Entitlement to service connection for an ingrown toenail is 
denied.

Entitlement to service connection for a right ear hearing loss 
disability is denied.

Entitlement to service connection for a left ear hearing loss 
disability is denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim of entitlement to an 
initial evaluation higher than 10 percent for service-connected 
vertigo and entitlement to a compensable evaluation for service-
connected hydrocephalus with persistent ventriculomegaly.

The Veteran filed a claim in July 2007 for Meniere's disease but 
was instead service-connected for vertigo in October 2007.  In 
that rating decision, the RO granted the Veteran a 10 percent 
disability rating under Diagnostic Code 6204 by analogy.  The 
Veteran contends that he is entitled to a higher disability 
rating.  He underwent a compensation and pension examination for 
ear diseases in August 2007.  The examiner commented, "It sounds 
like over time, he has been diagnosed with Meniere's disease, 
although this certainly is not classic for that."  He then 
diagnosed the Veteran with congenital deafness of the left ear 
and vertigo of unknown origin, as well as possible Meniere's 
disease.  Since a nonspeculative diagnosis of Meniere's disease 
could affect the diagnostic code used to rate the Veteran's 
disability, the Board finds that a remand is required to provide 
the Veteran with another examination to determine whether he is 
diagnosed with Meniere's disease or just vertigo.  

The Veteran also filed a claim for hydrocephalus in July 2007 and 
was granted service connection with a noncompensable disability 
rating for the disorder in October 2007.  Although this 
disability was examined in the August 2007 compensation and 
pension examination, the examination report does not clearly 
enumerate the Veteran's symptoms that are related to his service-
connected hydrocephalus as opposed to the symptoms from his 
service-connected migraine headaches or any other nonservice-
connected disorder.  Therefore, the Board finds that a remand is 
required to provide the Veteran with another examination to 
determine the symptomatology of his service-connected 
hydrocephalus with persistent ventriculomegaly.  
  
While this claim is in Remand status, the RO should obtain any of 
the Veteran's recent or outstanding VA treatment records to 
ensure the evidence is current.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any of the Veteran's 
outstanding treatment records from the 
Omaha or Grand Island VA Medical Centers 
from November 2008 to the present.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.  After obtaining or attempting to 
obtain the Veteran's VA treatment records, 
schedule the Veteran for an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
vertigo or Meniere's disease.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed and 
state what he or she believes is the 
proper diagnosis for the Veteran's 
disorder.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected vertigo or Meniere's disease and 
any other nonservice-connected disorders 
that may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  After obtaining or attempting to 
obtain the Veteran's VA treatment records, 
schedule the Veteran for an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
hydrocephalus with persistent 
ventriculomegaly.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected hydrocephalus with persistent 
ventriculomegaly and any other service-
connected disabilities or nonservice-
connected disorders that may be found.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

4.  The RO must notify the Veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

5.  Thereafter, the Veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


